
	
		II
		111th CONGRESS
		1st Session
		S. 2858
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2009
			Mrs. Boxer (for herself,
			 Mr. Durbin, Mr.
			 Kerry, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish an
		  Office of Mitochondrial Disease at the National Institutes of Health, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brittany Wilkinson Mitochondrial
			 Disease Research and Treatment Enhancement Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Mitochondrial disease results when there is
			 a defect that reduces the ability of the mitochondria in a cell to produce
			 energy. As mitochondria fail to produce enough energy, the cells will cease to
			 function properly and will eventually die. Organ systems will begin to fail,
			 and the life of the individual is compromised or ended.
				(2)There are more
			 than 40 mitochondrial diseases.
				(3)Mitochondrial
			 diseases are a relatively newly diagnosed group of diseases, first recognized
			 in the late 1960s. Diagnosis of these diseases is extremely difficult.
				(4)Mitochondrial
			 diseases can present themselves at any age, with associated mortality rates
			 that vary depending upon the particular disease. The most severe diseases
			 result in progressive loss of neurological and liver function, and death within
			 several years.
				(5)According to the
			 National Institute of Environmental Health Sciences, half of those affected by
			 mitochondrial disease are children, who show symptoms before age five and
			 approximately 80 percent of whom will not survive beyond the age of 20.
				(6)Mitochondrial dysfunction is also
			 associated with numerous other disorders, including many neurological diseases
			 (such as Parkinson’s, Alzheimer’s, ALS, and autism), and other diseases
			 associated with aging, diabetes, and cancer.
				(7)Mitochondrial
			 diseases are most commonly the result of genetic mutation, either in the
			 nuclear DNA or in the mitochondrial DNA. Some mitochondrial diseases have been
			 attributable to environmental factors that interfere with mitochondrial
			 function.
				(8)Researchers
			 estimate that one in 4,000 children will develop a mitochondrial disease
			 related to an inherited mutation by the age of 10 years, and that 1,000–2,000
			 children are born each year in the United States who will develop mitochondrial
			 disease in their lifetimes. However, studies of umbilical cord blood samples
			 show that one in 200 children are born with both normal and mutant
			 mitochondrial DNA, and the number of children with these mutations who actually
			 develop a disease is unknown.
				(9)There are no cures
			 for any of the specifically identified mitochondrial diseases, nor is there a
			 specific treatment for any of these diseases.
				(10)Improving our
			 basic understanding of mitochondrial function and dysfunction has potential
			 application to numerous areas of biomedical research. The National Institutes
			 of Health has taken an increased interest in mitochondrial disease and
			 dysfunction and has sponsored a number of activities in recent years aimed at
			 advancing mitochondrial medicine, including incorporating research into
			 functional variation in mitochondria in the Transformative Research Grants
			 Initiative.
				(b)PurposeIt
			 is the purpose of this Act to promote an enhanced research effort aimed at
			 improved understanding of mitochondrial disease and dysfunction and the
			 development of treatments and cures for mitochondrial disease.
			3.Enhancement of
			 research and treatment activities related to mitochondrial disease
			(a)Mitochondrial
			 disease research enhancementPart A of title IV of the Public Health
			 Service Act (42 U.S.C. 281 et seq.) is amended—
				(1)by redesignating
			 section 404H as section 404I; and
				(2)inserting after
			 section 404G the following new section:
					
						404H.Office of
				Mitochondrial Disease
							(a)EstablishmentThere is established within the Office of
				the Director of NIH at the Division of Program Coordination, Planning and
				Strategic Initiatives, an office to be known as the Office of Mitochondrial
				Disease (in this section referred to as the Office), which shall
				be headed by a Director (in this section referred to as the
				Director), appointed by the Director of NIH.
							(b)Mitochondrial
				disease research plan
								(1)In
				generalThe Director shall develop, make publicly available, and
				implement a written plan to facilitate and coordinate research into
				mitochondrial disease.
								(2)ContentsThe
				plan required under paragraph (1) shall include the following
				objectives:
									(A)Improving
				coordination of research related to mitochondrial disease among the national
				research institutes and between the National Institutes of Health and outside
				researchers.
									(B)Providing training
				to research scientists and clinical researchers engaged in research related to
				mitochondrial disease.
									(C)Conducting
				programs to provide information and continuing education to health care
				providers regarding the diagnosis of mitochondrial disease.
									(D)Ensuring relevant
				scientific review groups contain individuals with expertise in mitochondrial
				disease.
									(3)ConsultationIn
				developing the plan under paragraph (1), the Director shall consult
				with—
									(A)the Director of
				the National Cancer Institute;
									(B)the Director of the National Institute of
				Child Health and Human Development;
									(C)the Director of the National Institute of
				Environmental Health Sciences;
									(D)the Director of the National Heart, Lung,
				and Blood Institute;
									(E)the Director of the National Institute of
				Neurological Disorders and Stroke;
									(F)the Director of the National Institute of
				Diabetes and Digestive and Kidney Diseases;
									(G)the Director of the National Eye
				Institute;
									(H)the Director of
				the National Institute of Mental Health;
									(I)the Director of
				the National Institute of Arthritis and Muscoloskeletal and Skin
				Diseases;
									(J)the Director of
				the National Human Genome Research Institute; and
									(K)the heads of such
				other institutes and offices as the Director considers appropriate.
									(4)UpdatesThe
				Director shall update the plan required under paragraph (1) on a biennial
				basis.
								(c)Research
				grantsIn addition to any
				grants otherwise awarded by the National Institutes of Health for research in
				mitochondrial disease, the Director may award competitive, peer-reviewed
				grants—
								(1)for integrated,
				multi-project research programs related to mitochondrial disease; and
								(2)for planning activities associated with
				integrated, multi-project research programs related to mitochondrial
				disease.
								(d)Centers of
				Excellence
								(1)In
				generalThe Director may
				award grants to institutions or consortiums of institutions to establish
				Mitochondrial Disease Centers of Excellence to promote interdisciplinary
				research and training related to mitochondrial disease.
								(2)Use of funds
				awardedA grant awarded under paragraph (1) may be used
				to—
									(A)conduct basic and clinical research related
				to mitochondrial disease;
									(B)facilitate training programs for research
				scientists and health professionals seeking to engage in research related to
				mitochondrial disease; and
									(C)develop and disseminate programs and
				materials to provide continuing education to health care professionals
				regarding the recognition, diagnosis, and treatment of mitochondrial
				disease.
									(e)National
				registry; biorepository
								(1)National
				registryThe Director of the Centers for Disease Control and
				Prevention shall establish a national registry for the maintenance and sharing
				for research purposes of medical information collected from patients with
				mitochondrial disease.
								(2)BiorepositoryThe
				Director of the Centers for Disease Control and Prevention shall establish a
				national biorepository for the maintenance and sharing for research purposes of
				tissues and DNA collected from patients with mitochondrial disease.
								(f)DefinitionIn
				this section, the term mitochondrial disease means mitochondrial
				diseases, mutations, dysfunctions and functions.
							(g)Authorization
				of appropriationsThere is authorized to be appropriated, such
				sums as may be necessary to carry out this
				section.
							.
				(b)Development of
			 mitochondrial disease research planThe Director of the Office of Mitochondrial
			 Disease shall develop and make publicly available the mitochondrial disease
			 research plan required under section 404H(b)(1) of the Public Health Service
			 Act, as added by subsection (a) of this section, not later than 180 days after
			 the date of the enactment of this Act.
			
